Exhibit 10.4
PLEDGE AGREEMENT
          This Pledge Agreement (the “Agreement”), dated as of October ___,
2009, is by and between, CanArgo Energy Corporation, a Delaware corporation (the
“Pledgor”) and PERSISTENCY, a Cayman Islands limited company (the “Pledgee”).
Background
     1. CanArgo Energy Corporation, a Delaware corporation and debtor and
debtor-in-possession (the “Borrower” or “Pledgor”) in a bankruptcy case
commenced under chapter 11 of title 11 of the United States Code before the
United States Bankruptcy Court for the Southern District of New York, Case
No. 09-16453 (AJG) has requested loans (the “Loans”) from the Pledgee, and the
Borrower intends to use the proceeds of the Loans in order to finance its and
its subsidiaries’ operating expenses;
     2. As of the date hereof, the Pledgor is the registered and beneficial
owner of the issued and outstanding equity interests listed on Schedule 1 hereto
(the “Pledged Shares”), which Pledged Shares are represented by certificates
identified on Schedule 1 hereto (the “Certificates”);
     3. It is a condition precedent to the Pledgee providing the Loans that the
Pledgor shall execute and deliver to the Pledgee, among other things, this
Agreement, as security for the obligations of Pledgor under the Loans.
N O W, T H E R E F O R E,
          In consideration of the premises and the mutual covenants and
agreements herein set forth, and in order to induce the Pledgee to extend the
financing described above, the Pledgee hereby agrees with the Pledgor as
follows:
          1. Definitions. Unless otherwise defined herein, capitalized terms
used herein have the meanings ascribed to them in the Financing and Security
Agreement, dated as of even date herewith, between Borrower and Pledgee (the
“Financing Agreement”). In the event of a conflict between this Agreement and
the Financing Agreement, the terms of the Financing Agreement shall control.
          2. Grant of Security. As security for the Obligations (as defined
below), with effect from the Interim Order Entry Date, the Pledgor hereby
pledges, assigns, transfers and delivers to the Pledgee all of its right, title
and interest in and to the Collateral (as defined below) and hereby creates a
first priority lien thereon and first priority security interest therein,
subject to (a) the Permitted Priority Liens in accordance with the Requisite
Priority, (b) the prior payment of the Carve-Out Expenses having priority of
payment over the Obligations to the extent set forth in clause “first” of the
definition of Agreed Administrative Expense Priorities as it appears in the
Financing Agreement and (c) the provisions of the Financing Orders. As used
herein, "Collateral” shall mean (i) the Pledged Shares, and (ii) all dividends,
cash, securities, investment property, financial assets and other property
issued, paid, declared and/or distributed in connection with the Pledged Shares,
or any portion thereof, and (iii) all cash, securities,

 



--------------------------------------------------------------------------------



 



investment property, financial assets and other property paid, issued and/or
distributed to or for the benefit of Pledgor in exchange, redemption or
substitution for the Pledged Shares, or any portion thereof, and (iv) all other
cash, securities, investment property, financial assets and other property paid,
issued and/or distributed to or for the benefit of Pledgor as a consequence of
Pledgor’s ownership of the Pledged Shares, or any portion thereof, and (v) all
proceeds of the foregoing. Pledgor and Pledge are simultaneously entering into a
security agreement under Guernsey law with respect to the Pledged Shares. The
two agreements are not intended to, and shall not be construed to, be in
conflict as it is the intention of the parties to ensure that the Secured Party
obtains a perfected security interest in the Pledged Shares.
          3. Pledge Documents. On or before the Interim Order Entry Date, the
Pledgor shall execute and deliver to the Pledgee an irrevocable proxy in favor
of the Pledgee in respect of the Pledged Shares in the form set out in Exhibit A
hereto (an “Irrevocable Proxy”) and shall deliver to the Pledgee the
Certificates, if same exist, together with signed, undated instruments of
transfer pertaining thereto duly executed in blank.
          4. Representations and Warranties. Except as provided in the
Schedules, the Pledgor represents and warrants to the Pledgee, that:

  (i)   Subject to the entry of the Financing Orders, it is the legal and
beneficial owner of, and has good and marketable title to, the Collateral that
it will deliver to the Pledgee on the Interim Order Entry Date and, if
applicable, thereafter, subject to no pledge, lien, mortgage, hypothecation,
security interest, charge, option or other encumbrance whatsoever, except (a)
the lien and security interest created by this Agreement and the delivery of its
Pledged Shares to the Pledgee, (b) the Permitted Priority Liens in accordance
with the Requisite Priority, (c) the prior payment of the Carve-Out Expenses
having priority of payment over the Obligations to the extent set forth in the
Financing Agreement and (d) as may be provided pursuant to the provisions of the
Financing Orders;     (ii)   it has, subject to entry of the Financing Orders,
the full power, authority and legal right to execute, deliver and perform this
Agreement and to create the collateral security interest for which this
Agreement provides;     (iii)   its Pledged Shares have been duly and validly
issued and are fully paid and nonassessable;     (iv)   subject to entry of the
Financing Orders, this Agreement constitutes a valid obligation of the Pledgor,
legally binding upon the Pledgor and enforceable in accordance with its terms,
except as may be limited by the Financing Orders and the Financing Agreement;  
  (v)   upon the filing of a UCC-1 financing statement with respect to the
Collateral, and delivery of the Certificates, if same exist, to Pledgee, the
pledge, hypothecation, assignment and, if applicable, delivery of the Collateral
pursuant to this Agreement creates a valid first-priority perfected security
interest in favor of Pledgee in each of the Pledged Shares and the other
Collateral, subject to (a) the Permitted Priority Liens

2



--------------------------------------------------------------------------------



 



      in accordance with the Requisite Priority, (b) the prior payment of the
Carve-Out Expenses having priority of payment over the Obligations to the extent
set forth in the Financing Agreement, (c) the provisions of the Financing Orders
and (d) the provisions hereof;     (vi)   no consent of any other party is
required in connection with the execution, delivery, performance, validity,
enforceability or enforcement of this Agreement other than as expressly
disclosed in writing to the Lender, and, other than entry of the Interim
Financing Order, the Final Financing Order and any other orders of the
Bankruptcy Court, no consent, license, approval or authorization of, or
registration or declaration with, any governmental authority, bureau or agency
is required in connection with the execution, delivery, performance, validity,
enforceability or enforcement of this Agreement; and     (vii)   upon entry of
the Financing Orders, the execution, delivery and performance of this Agreement
by the Pledgor will not violate or contravene any provision of any existing law
or regulation or decree of any court, governmental authority, bureau or agency
having jurisdiction in the premises of which the Pledgor has Knowledge, or of
any material mortgage, indenture, security agreement, contract, undertaking or
other agreement to which Pledgor is a party or which purports to be binding upon
it or any of its material properties or assets and will not result in the
creation or imposition of any lien, charge or encumbrance on, or security
interest in, any of its properties or assets pursuant to the provisions of any
such mortgage, indenture, security agreement, contract, undertaking or other
agreement, except as contemplated herein or in the Loan Documents.

          5. Covenants. The Pledgor hereby covenants that from the date hereof
through the Termination Date (as defined below):
     (a) it shall warrant and defend the right and title of the Pledgee
conferred by this Agreement in and to the Collateral at its own cost against the
claims and demands of all persons whomsoever; provided, that the costs and
expenses of any such defense shall not cause an Excess Budget Variance, unless
Lender agrees to an appropriate adjustment to the Budget to account for such
costs and expenses;
     (b) except as contemplated by the Financing Orders, the Plan or as herein
provided or in the ordinary course of business, without the prior written
consent of the Pledgee, it shall not sell, assign, transfer, charge, pledge or
encumber in any manner any part of the Collateral or suffer to exist any
encumbrance on its portion of the Collateral, other than (a) the Permitted
Priority Liens in accordance with the Requisite Priority, (b) the prior payment
of the Carve-Out Expenses having priority of payment over the Obligations to the
extent set forth in the Financing Agreement and (c) the provisions of the
Financing Orders;

3



--------------------------------------------------------------------------------



 



     (c) it shall give, execute, deliver, file and/or record any financing
statement, notice, instrument, document, agreement or other papers that may be
necessary or desirable (in the reasonable judgment of the Pledgee) to create,
preserve, perfect or validate any security interest granted pursuant hereto or
to enable the Pledgee to exercise and enforce its rights hereunder with respect
to such security interest; and
     (d) it shall keep in all material respects full and accurate records
relating to the Collateral, and stamp or otherwise mark such records in such
manner as the Pledgee may reasonably require in order to reflect the security
interests granted by this Agreement.
          6. Delivery of Additional Interests. If the Pledgor shall become
entitled to receive or shall receive any common stock, equity interests and/or
certificates (including, without limitation, any certificate representing a
dividend or a distribution in connection with any reclassification, increase or
reduction of capital, or issued in connection with any reorganization), option
or rights, whether as an addition to, in substitution of, or in exchange for any
of the Collateral, the Pledgor agrees to accept the same as the agent of the
Pledgee and to hold the same in trust for the benefit of the Pledgee and to
deliver the same forthwith to the Pledgee in the exact form received, with the
endorsement of the Pledgor when necessary and/or appropriate undated instruments
of transfer duly executed in blank, and irrevocable proxies for any certificates
or membership certificates so received, in substantially the form of Exhibit A,
to be held by the Pledgee, subject to the terms hereof, as additional collateral
security for the Obligations.
          7. Obligations Secured; Certain Remedies. This Agreement secures the
obligations of the Pledgor to the Pledgee under the Financing Agreement, and
under any other agreements, documents and instruments executed by the Pledgor in
connection with this Agreement or the Financing Agreement (collectively, the
“Obligations”). If a Pledgor Event of Default (as defined herein) occurs and is
continuing, the Pledgee, in addition to the other remedies provided herein,
shall have the remedies of a Pledgee under the Uniform Commercial Code in effect
in the State of New York. The Pledgee will give the Pledgor reasonable notice of
the time and place of any public sale thereof or of the time after which any
private sale or any other intended disposition thereof is to be made. The
requirements of reasonable notice shall be met if such notice is mailed to the
Pledgee via registered or certified mail, postage prepaid, at least fifteen
(15) days before the time of sale or disposition. The Pledgee shall have no duty
to exercise any of the aforesaid rights, privileges or options and shall not be
responsible for any failure to do so or delay in doing so, except as required by
applicable law.
          8. Proceeds from Collateral. All proceeds received by the Pledgee in
respect of any sale of, collection from, or other realization upon, all or any
part of the Collateral (less any expenses of holding, preparing for sale,
selling or the like, which shall include the Pledgee’s reasonable attorneys’
fees and legal expenses) shall be applied to the Obligations, and to the extent
of any excess of such proceeds, to the payment to the Pledgor or upon the order
of the Pledgor, unless otherwise required by applicable law. Notwithstanding the
foregoing and anything herein to the contrary, all proceeds received by the
Pledgee in respect of the Collateral shall be subject to the prior payment of
the Carve-Out Expenses having priority of payment over

4



--------------------------------------------------------------------------------



 



the Obligations to the extent set forth in the Financing Agreement, the
Permitted Priority Liens in accordance with the Requisite Priority and as
otherwise may be provided in the Financing Orders.
          9. Voting Rights. After any Pledgor Event of Default shall have
occurred and be continuing, the Pledgee shall have the right (after notifying
the Pledgor in writing of its intention to exercise its voting rights with
respect to the Pledged Shares) to receive notice of and to vote the Pledged
Shares at its own discretion at any annual or special meeting at which the
holders of the Pledged Shares are entitled to vote. The Pledgee agrees that
until a Pledgor Event of Default occurs and is continuing and the Pledgee shall
have given to Pledgor the written notice referred to in the foregoing sentence,
the Pledgor shall have the exclusive voting power with respect to the Pledged
Shares and any other shares, securities or other equity interests constituting
Collateral.
          10. Limitation on Liability. The Pledgor shall be responsible for and
the Pledgee is hereby released from any claim or liability in connection with:
(a) safekeeping any Collateral; (b) any loss or damage to any Collateral;
(c) any diminution in value of the Collateral; or (d) any act or default of
another person or entity; provided, that notwithstanding the foregoing, Pledgee
shall have a good faith obligation to preserve any Collateral in its possession
or control to the same extent that it would preserve any of its own property,
and provided, further that Pledgee shall be liable for any act or omission on
its part constituting willful misconduct or gross negligence, but not for
consequential or incidental damages in connection therewith.
          11. Default. The Pledgee shall be entitled to enforce the security
granted by this Agreement upon the occurrence and during the continuance of an
Event of Default (as defined in the Financing Agreement), after the Pledgee
shall have declared due and payable the entire unpaid balance of the then
outstanding Obligations, accrued interest and any other sums payable by the
Pledgor under the Loan Documents (a “Pledgor Event of Default”).
          12. Termination. This Agreement shall terminate upon the first of the
following to occur: (i) when all of the Obligations shall have been fully and
indefeasibly satisfied, including, without limitation, if the Obligations are
converted pursuant to the Conversion or are otherwise satisfied in accordance
with Section 2.04 of the Financing Agreement or (ii) the Financing Agreement and
the Promissory Note are no longer in effect (the “Termination Date”), and at
such time, the pledge, assignment and any and all liens and security interests
granted hereby (including any Irrevocable Proxies) shall terminate and be
extinguished and all rights to the Collateral shall revert to the Pledgor, and
the Pledgee agrees that it shall forthwith release the Pledgor from the
Obligations and any other obligations hereunder and the Pledgee, and at the
request of the Pledgor, will promptly execute and deliver to the Pledgor proper
instrument or instruments acknowledging the satisfaction and termination of this
Agreement and the release and termination of all liens and security interests
created hereby, and the Pledgee shall return to the Pledgor all originals of the
Certificates, any Irrevocable Proxies and the undated instruments of transfer
and the other items furnished to the Pledgee pursuant to Section 3 hereof or
otherwise by Pledgor.
          13. Further Assurances; Appointment as Attorney-in-Fact. The Pledgor
shall from time to time, and at all times after the security constituted by this
Agreement shall have

5



--------------------------------------------------------------------------------



 



become enforceable, execute all such further instruments and documents and do
all such things as the Pledgee may reasonably deem desirable for the purpose of
obtaining the full benefit of this Agreement and of the rights, title, interest,
powers, authorities and discretions conferred on the Pledgee by this Agreement.
Pledgor hereby irrevocably appoints the Pledgee its attorney-in-fact, with full
power and authority in its name and on its behalf and as its act and deed, for
the purpose of carrying out the terms of this Agreement, to execute, seal and
deliver and otherwise perfect any deed, assurance, agreement, instrument or act
which Pledgee may deem desirable for any of the purposes of this Agreement;
provided, that the Pledgee shall have no right to, and shall not, exercise the
foregoing power of attorney unless and until a Pledgor Event of Default has
occurred and is continuing. The Pledgee shall have full power to delegate this
power of attorney but no such delegation shall preclude the subsequent exercise
of such power by the Pledgee itself or preclude the Pledgee from subsequent
delegation to some other person and any delegation may be revoked by the Pledgee
at any time.
          14. No Waiver. No waiver by the Pledgee of any default shall operate
as a waiver of any other default or of the same default on any subsequent
occasion.
          15. Remedies Cumulative and Exclusive. The rights and remedies herein
are cumulative, and not exclusive of other rights and remedies which may be
granted or provided by law.
          16. Successors and Assigns. All rights of the Pledgee shall inure to
the benefit of the successors and assigns of the Pledgee. All obligations of the
Pledgor shall be binding upon the Pledgor’s successors and assigns. Whenever in
this Agreement Pledgee is referred to, such reference shall be deemed to include
the successors and assigns of Pledgee as permitted under the Financing
Agreement, and all covenants, promises and agreements by or on behalf of Pledgee
which are contained in this Agreement or the Financing Agreement shall inure to
the benefit of the successors and permitted assigns of Pledgee. The rights and
duties of Pledgor, however, may not be assigned or transferred, except as
permitted under the Financing Agreement or the Interim Financing Order, Final
Financing Order or any other orders of the Bankruptcy Court, or as otherwise
agreed in writing by the Pledgee.
          17. Notices. Any demand upon or notice to the Pledgor hereunder shall
be effective when delivered by hand or when properly deposited in the mails
postage prepaid, or sent by facsimile transmission, receipt acknowledged, or
delivered to an overnight courier, addressed to the Pledgor at the address shown
below or at such other address as the Pledgor may advise the Pledgee in writing.
Any notice by the Pledgor to the Pledgee shall be given as aforesaid, addressed
to the Pledgee at the address shown below or such other address as the Pledgee
may advise the Pledgor in writing:

6



--------------------------------------------------------------------------------



 



     
If to Pledgee:
  Andrew J. Morris
Persistency
c/o Persistency Capital LLC
1270 Avenue of the Americas
Suite 2100
New York NY 10020
Fax: (646) 619-4642
Phone: (212) 554-1813
 
   
with a copy to:
  John R. Ashmead, Esq.
Seward & Kissel LLP
One Battery Park Plaza
New York, NY 10004
Fax: (212) 480-8421
Phone: (212) 574-1200
 
   
If to Pledgor:
  CanArgo Energy Corporation
c/o Vincent McDonnell
Fax: (206) 834-7688
Phone: (206) 682-8322
 
   
with a copy to:
  Peter Basilevsky, Esq.
Satterlee Stephens Burke & Burke LLP
230 Park Avenue
New York, NY 10169
Fax: (212) 818-9606
Phone: (212) 818-9200

          18. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
MADE AND TO BE PERFORMED IN THE STATE OF NEW YORK EXCEPT AS GOVERNED BY THE
BANKRUPTCY CODE AND EXCEPT AS EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN
DOCUMENT IN RESPECT OF SUCH OTHER LOAN DOCUMENT.
          19. CONSENT TO JURISDICTION; SERVICE OF PROCESS AND VENUE. ANY LEGAL
ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT MAY BE BROUGHT IN THE
BANKRUPTCY COURT OR IN THE COURTS OF THE STATE OF NEW YORK IN THE COUNTY OF NEW
YORK OR OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW
YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE PLEDGOR AND THE
PLEDGEE EACH HEREBY IRREVOCABLY ACCEPTS IN RESPECT OF ITS PROPERTY, GENERALLY
AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS. THE PLEDGOR AND
THE PLEDGEE EACH HEREBY IRREVOCABLY APPOINTS THE SECRETARY OF STATE OF THE STATE
OF NEW YORK AS ITS AGENT FOR SERVICE OF PROCESS IN RESPECT OF ANY SUCH ACTION OR

7



--------------------------------------------------------------------------------



 



PROCEEDING AND FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY
OF THE AFOREMENTIONED COURTS AND IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING
OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO THE
PLEDGOR AND THE PLEDGEE, AS APPLICABLE, AT ITS ADDRESS FOR NOTICES AS SET FORTH
IN SECTION 17 AND TO THE SECRETARY OF STATE OF THE STATE OF NEW YORK, SUCH
SERVICE TO BECOME EFFECTIVE TEN (10) DAYS AFTER SUCH MAILING. NOTHING HEREIN
SHALL AFFECT THE RIGHT OF THE PARTIES HERETO TO SERVICE OF PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED
AGAINST EACH OTHER IN ANY OTHER JURISDICTION. THE PARTIES HERETO EACH HEREBY
EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE JURISDICTION OR LAYING OF
VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY
CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
          20. WAIVER OF JURY TRIAL, ETC. THE PLEDGOR AND THE PLEDGEE HEREBY
WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
CONCERNING ANY RIGHTS UNDER THIS AGREEMENT, OR UNDER ANY AMENDMENT, WAIVER,
CONSENT, INSTRUMENT, DOCUMENT OR OTHER AGREEMENT DELIVERED OR WHICH IN THE
FUTURE MAY BE DELIVERED IN CONNECTION HEREWITH, OR ARISING FROM ANY FINANCING
RELATIONSHIP EXISTING IN CONNECTION WITH THIS AGREEMENT, AND AGREE THAT ANY SUCH
ACTION, PROCEEDINGS OR COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND NOT BEFORE
A JURY. THE PLEDGOR CERTIFIES THAT NO OFFICER, REPRESENTATIVE, AGENT OR ATTORNEY
OF THE PLEDGEE HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE PLEDGEE WOULD
NOT, IN THE EVENT OF ANY ACTION, PROCEEDING OR COUNTERCLAIM, SEEK TO ENFORCE THE
FOREGOING WAIVERS. THE PLEDGOR HEREBY ACKNOWLEDGES THAT THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE PLEDGEE FOR ENTERING INTO THIS AGREEMENT.
          21. Counterparts. This Agreement may be executed in any number of
counterparts, each of which will be deemed an original, but all of which
together shall constitute one and the same instrument. The delivery by a party
of a telecopy or facsimile signature to this Agreement shall have the same
effect as the delivery of an original signature; provided, however, that the
parties shall thereafter promptly deliver original signature pages (although the
failure or delay in the delivery of an original signature shall not vitiate or
impair the legally binding effect of a telecopy or facsimile signature).
          22. Entire Agreement. This Agreement and the documents and instruments
referred to herein (including the Financing Agreement) embody the entire
agreement entered into between the parties relating to the subject matter
hereof, and may not be amended, waived, or discharged except by an instrument in
writing executed by the party against whom enforcement of said amendment,
waiver, or discharge is sought.

8



--------------------------------------------------------------------------------



 



          23. Headings. In this Agreement, Section headings are inserted for
convenience of reference only and shall be ignored in the interpretation of this
Agreement.
[Signature Page Follows]

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto, by their duly authorized agents,
have executed this Agreement as a sealed instrument as of the ___day of October,
2009.

       
IN PRESENCE OF:
  PERSISTENCY
 
   
 
Witness
   By:
 
   
 
  Name:
 
  Title:
 
   
 
  CANARGO ENERGY CORPORATION
 
   
 
Witness
   By:
 
   
 
  Name:
 
  Title:

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
PLEDGED SHARES

          Entity   Certificate #   # Percentage Owned                   100%

2



--------------------------------------------------------------------------------



 



EXHIBIT A
IRREVOCABLE PROXY
          The undersigned, the registered and beneficial owner of [shares] (the
“Shares”) of [NAME], a
                                                      (“name”) [represented by
certificates No. [                     ] and No.
[                                   ]], hereby makes, constitutes and appoints
PERSISTENCY, a Cayman Islands limited company (the “Pledgee”) with full power to
appoint a nominee or nominees to act hereunder from time to time, the true and
lawful attorney and proxy of the undersigned to vote 100% of the Shares at all
annual and special meetings of equityholders of [name] or take any action by
written consent with the same force and effect as the undersigned might or could
do, subject to the last sentence of the following paragraph.
          The Shares have been pledged to the Pledgee pursuant to a Pledge
Agreement dated [October                     , 2009] between the undersigned and
the Pledgee (the “Pledge Agreement”). Terms defined in or by reference in the
Pledge Agreement shall have the same meanings when used herein. This power and
proxy may be exercised only upon the occurrence and during the continuance of a
Pledgor Event of Default (as such term is defined in the Pledge Agreement).
          This power and proxy is coupled with an interest and is irrevocable
and shall remain irrevocable through the Termination Date (as such term is
defined in the Pledge Agreement).
          IN WITNESS whereof the undersigned has caused this instrument to be
duly executed this                      day of [October, 2009].

       
 
   
 
  Name:

 